Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowable.
Regarding independent claims 1, 11, and 20, the applicant's arguments filed 02/28/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1, 11, and 20 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1, 11, and 20 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 11 and 20), it discloses a method comprising: receiving, by a wireless device from a first base station, one or more messages indicating: a handover from a first cell of the first base station to a second cell of a second base station; a time duration of a monitoring window; and a time offset of the monitoring window; and determining, based on the time offset and for starting the monitoring window, a monitoring occasion of a downlink control channel of the second cell; starting the monitoring window, with the time duration, at the determined monitoring occasion; monitoring, based on the one or more messages indicating the handover and 
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 11 and 20, hence, these claimed features of claims 11 and 20 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465